864 F. Supp. 11 (1994)
FIGARI & DAVENPORT, L.L.P., et al., Plaintiffs,
v.
CONTINENTAL CASUALTY COMPANY, Defendant.
Civ. A. No. 3:92-CV-1814-X.
United States District Court, N.D. Texas, Dallas Division.
July 29, 1994.
Mark T. Davenport, Figari & Davenport, L.L.P., Dallas, TX, for plaintiffs.
Edwin E. Wright, III, P.C., Stradley & Wright, P.C., Dallas, TX, for defendant.

ORDER
KENDALL, District Judge.
UPON CONSIDERATION of the Joint Motion to Dismiss with Prejudice and to Vacate March 11, 1994 Memorandum Opinion and Order, 846 F. Supp. 513, filed herein by plaintiffs and defendant, it is, by the Court this 29th day of July, 1994
ORDERED that said Motion be, and the same hereby is, GRANTED, and it is further
ORDERED that this action be dismissed with prejudice, and it is further
ORDERED that the March 11, 1994 Memorandum Opinion and Order is vacated and shall be of no precedential value, and it is further
ORDERED that the Court will retain jurisdiction over this matter for the purpose of adjudicating any disputes that may arise relating to the Settlement Agreement and General Release.